Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZTE (WO/2017173777A1 with WIPO machine translation) herein as “ZTE”.
Consider claim 16, ZTE teaches a method of determining the quality of transmitted voice data transmitted via a network (par. 0007), said method including: providing voice data at a transmitter side in a first data format, providing a first test signal in the first data format, combining the voice data and the test signal to form input data (par. 0028; 0062; 0069; modulate voice signal and test signal), transmitting the input data in a transmittal data format, receiving the transmitted input data at a receiver side to obtain output data (par. 0069; sent to terminal B), removing at least portions of a data packet in the output data or of a data packet derived therefrom in order to derive a second test signal (par. 0070; demodulate the signal), analysing the 
Consider claim 17, ZTE teaches wherein the transmittal data format is different from the first data format (par. 0059; 0065; 0069; voice data encoded (convert into data format for transmission)).
Consider claim 18, ZTE teaches wherein the first data format is an analogue data format (i.e., voice signal) and the transmittal data format is a digital data format (par. 0059; 0065).
Consider claim 19, ZTE teaches wherein the combining includes directly providing the input data in a second data format different from the first format, wherein either the second data format is the transmittal data format, or the input data in the second data format are transformed into input data in the transmittal data format (par. 0059; 0069).
Consider claim 21, ZTE teaches wherein the first test signal is independent of the voice data (par. 0069; test signal H is independent from voice signal W).
Consider claim 24. ZTE teaches wherein the transmitting of the input data takes place by separately transmitting individual data packets of the input data (par. 0042; 0065; data communication are transmitted in individual data packets).
Consider claim 25, ZTE teaches including acquiring voice data at a microphone and performing the method of determining the quality of transmitted voice data, wherein those voice data provided in the providing of the voice data are the acquired voice data or obtained on the basis of the acquired voice data, and wherein during the telephone call, a reaction is provided at least at the receiver side on the basis of at least one value of the quality indicator (par. 0065; 0069).
.
3.	Claims 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele et al (2008/0043931).
Consider claim 28, Steele et al teach an apparatus (par. 0044) for performing a telephone call including: a receiver and a loudspeaker coupled to the receiver (par. 0026; 0044), wherein the apparatus is configured to separate, from a frequency spectrum of data received by the receiver, amplitude portions pertaining to test data included in the received data and to provide the data from which the test data have been separated to the loudspeaker (par. 0044; 0047; i.e., monitoring of the amplitude of the test signals, thus implies separate the amplitude portion from the test signal), and to provide the test data analyse the test data according to a predetermined criterion to obtain a value for a quality indicator (par. 0047; present test data on screen or advise user).
Consider claim 29, Steele et al teach wherein: a) apparatus includes at least one filter (par. 0045); and/or b) the apparatus is configured to provide a frequency transformation of the test data, compare at least one amplitude value in the frequency transformation to a given amplitude value, the at least one given amplitude value being storeable in a storage unit of the apparatus or a storage unit coupled thereto (and/or is interpreted as “or”; par. 0045).

Consider claim 31, Steele et al teach a microphone for acquiring voice data; and a transmitter coupled to the microphone, the apparatus also configured to combine the voice data with test data to form input data to provide the input data to the transmitter, said test data being predetermined or defined in dependence of the voice data (par. 0012; “The test signals can include a single tone signal, multi-tone signals, a sweep frequency signal, white noise and/or recorded voice signals”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE (WO/2017173777A1) in view of Steele et al (2008/0043931).
Consider claim 23, ZTE does not explicitly suggest wherein the voice data are continuously provided, and wherein the first test signal includes a variation over time of at least a single spectral portion therein, allowing the first test signal to be identified for being derived in the analysing. In the same field of endeavor, Steele et al teach wherein the voice data are continuously provided, and wherein the first test signal includes a variation over time of at least a single spectral portion therein, allowing the first test signal to be identified for being derived in The test signals can include a single tone signal, multi-tone signals, a sweep frequency signal, white noise and/or recorded voice signals”; par. 0036; “Signal generator 85 generates tones for testing, including a sweep frequency signal for some tests. A sliding tone is obtained by sequentially changing data in a register to produce progressively increasing, or decreasing, pitch. The change is incremental, not continuous, but the incremental change is sufficiently small not to matter. Similarly, a sine wave is approximated in a digital circuit by incremental changes in amplitude”). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Steele et al into view of ZTE and the result would have been predictable and resulted in enhancing test process thereby provides improve test results. 
Consider claim 33, ZTE teaches a system for performing a telephone call comprising: at least one first apparatus, the first apparatus being an apparatus of claim 26; and at least one second apparatus (par. 0015), ZTE does not explicitly suggest the second apparatus including: a receiver and a loudspeaker coupled to the receiver, wherein the second apparatus is configured to separate, from a frequency spectrum of data received by the receiver, amplitude portions pertaining to test data included in the received data and to provide the data from which the test data have been separated to the loudspeaker, and to provide the test data analyse the test data according to a predetermined criterion to obtain a value for a quality indicator; wherein a signal indicating the at least one value for a quality indicator obtained by the second apparatus or a signal derived therefrom is transmitted from the second apparatus to the first apparatus at least in response to a predetermined transmitting criterion being fulfilled, and the first apparatus configured to respond to the signal received from the second apparatus to improve the quality of the input data. 
or a signal derived therefrom is transmitted from the second apparatus to the first apparatus at least in response to a predetermined transmitting criterion being fulfilled (par. 0047; present test data on screen or advise user), and the first apparatus configured to respond to the signal received from the second apparatus to improve the quality of the input data (par. 0046; adjusting the gains of the inputs). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Steele et al into view of ZTE and the result would have been predictable and resulted in enhancing test process thereby provides improve test results. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over ZTE (WO/2017173777A1) in view of Kronrod et al (8,054,946).
Consider claim 27, ZTE does not explicitly suggest further including a clock, the apparatus configured to include time stamps in the input data or in data obtained from the input data. However, Kronrod et al teach the system and method for transmitting test signal through a network. The system identifying the transmitting time and receipt time of the test signal from the clocks and utilize the time stamps to determine/calculate test information data (abstract; col. 6 . 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Steele et al (2008/0043931) in view of Kronrod et al (8,054,946).
Consider claim 32, Steele et al did not explicitly suggest further including a clock for generating time stamps, the apparatus configured to include the time stamps in the input data or in data obtained from the input data. However, Kronrod et al teach the system and method for transmitting test signal through a network. The system identifying the transmitting time and receipt time of the test signal from the clocks and utilize the time stamps to determine/calculate test information data (abstract; col. 6 lines 38-51; col. 8 lines 51-67). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the commonly known teaching of Kronrod et al into view of Steele et al and the result would have been predictable and resulted to determining the delay or round trip delay in the communication network in order to evaluate the characteristic of the system/device under test. 
Allowable Subject Matter
Claims 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
February 11, 2022